Citation Nr: 0905532	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted in order 
to establish entitlement to service connection for cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1975. The appellant in this matter is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.

While this case was pending before the Board, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides. 
VA disagreed with the Court's decision in Haas and appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit). To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas. In Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit 
overturned the decision of the Court.  

Although the stay was in effect while the case was pending 
before the Board, the stay has been lifted and the Board may 
proceed with the claim. See Chairman's MEMORANDUM NO. 01-09-
03.  

The issue of entitlement to service connection for cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The May 2003 rating decision denying the claim of 
entitlement to service connection for cause of death is 
final.

2.  The evidence associated with the claims file subsequent 
to the May 2003 rating decision relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for cause of death and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final May 2003 RO decision 
denying the appellant's claim for service connection for 
cause of death is new and material, and the appellant's claim 
for that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify an appellant and her representative, 
if any, of the information and evidence needed to 
substantiate a claim. This notification obligation was 
accomplished by way of a letter from the RO to the appellant 
dated in April 2002. This letter effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the appellant about 
the information and evidence VA would seek to provide; (3) 
informing the appellant about the information and evidence 
she was expected to provide; and (4) requesting the appellant 
provide any evidence in her possession that pertains to her 
claim. Additionally, an April 2006 letter informed the 
appellant of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, service personnel records, VA examination 
records, private medical records, and a death certificate are 
associated with the claims file. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that in a claim for 
benefits for the cause of the veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.

VA has satisfied the notice requirements outlined in Hupp. 
The RO did not notify the appellant of the veteran's service-
connected disabilities as he was not service-connected for 
any disabilities at the time of his death, however, in her 
March 2003 claim for benefits, the appellant claimed the 
veteran's death was due to service, and noted in her March 
2003 written statement that exposure to Agent Orange or, in 
the alternative, exposure to radiation ultimately caused the 
veteran's death. 

Regarding the second and third elements of Hupp notice, in a 
March 2005 letter, the RO notified the appellant that to 
support her claim, she was required to submit evidence 
showing a reasonable possibility that the condition that 
contributed to the veteran's death was caused by injury or 
disease that began in service, or the veteran died from a 
non-service connected injury or disease and was receiving or 
was entitled to receive VA compensation for a service-
connected disability that was rated as totally disabling. The 
Board finds that this notice fulfills the requirements of 
Hupp. Therefore, all notification requirements pursuant to 
Hupp have been fulfilled and the Board may proceed with the 
adjudication of the claim.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when an appellant seeks to reopen a 
previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the appellant what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. This notification 
obligation was accomplished by way of a letter from the RO to 
the veteran dated in March 2005.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained and the case is ready for appellate 
review.






The Merits of the Claim

Service Connection Criteria

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death. 38 U.S.C.A. §§ 1110, 1112, 1310; 38 C.F.R. § 
3.312(a). A service-connected disability is the principal 
cause of death when that disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b). A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1), Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a). In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death. Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999). 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey, 6 Vet. App. at 393.

The Board notes one aspect of the appellant's claim is 
specifically based on the theory that service connection is 
warranted based on a special presumption regarding exposure 
to herbicide agents. (See Rating Decision of December 2004). 
Specifically, under the provisions of 38 C.F.R. § 3.309(e), 
if a veteran was exposed to an herbicide agent, including 
Agent Orange, during active military, naval, or air service 
and has a disease listed in 38 C.F.R. § 3.309(e), such 
disease shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975; and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 
23, 1997).  The opinion also held that the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), which is the case here.

In a case similar to this one, Haas v. Peake, 525 F.3d 1168 
(Fed. Cir 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) upheld the Board's 
interpretation that, for purposes of applying the presumption 
of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
the serviceman must have actually been present at some point 
on the landmass or the inland waters of Vietnam during the 
Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir 
2008).  In that case, the veteran stated that while serving 
aboard the U.S.S. Mount Katmai, he often saw large clouds of 
chemicals being dropped by aircraft over the forests, and 
that these clouds would drift out over the water because of 
prevailing offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), following 
a supplemental opinion by the Federal Circuit in October 2008 
(Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), that 
appellant appealed the Federal Circuit decision to the 
Supreme Court.  Following a stay of Haas-related cases (see 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007)), the veteran 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

In sum, at the end of that legal process, the basic rule of 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That 
is, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict. 

New and Material Evidence

The appellant is seeking service connection for cause of 
death. A claim for service connection for cause of death was 
previously considered and denied by the RO in a rating 
decision dated in May 2003. The appellant did not perfect a 
timely appeal and as such, the May 2003 decision represents a 
final decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. 

The appellant filed an untimely notice of disagreement in 
August 2004, which the RO accepted as a request to reopen the 
claim of entitlement to service connection for cause of 
death. In a December 2004 rating decision, the RO declined to 
reopen the claim. 

The Board is obligated by law to undertake a de novo review 
of the reopening issue.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Having done so, the Board will reopen the appellant's claim 
finding the appellant has submitted new and material 
evidence. 

The law provides that unappealed rating actions of the RO are 
final. 38 U.S.C.A. § 7105. In order to reopen a claim there 
must be added to the record "new and material evidence." 38 
U.S.C.A. § 5108.

Evidence associated with the claims file prior to the May 
2003 rating decision consisted of service treatment records, 
a death certificate, and lay statements.

Evidence associated with the claims file subsequent to the 
May 2003 rating decision includes a VA medical opinion, 
private medical records, photographs, internet articles, and 
additional lay statements from the appellant.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). The provisions of 38 C.F.R. § 
3.156(a), defining new and material evidence was amended and 
applies to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).

That amendment applies in this case. Thus, as general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence obtained after the last disallowance 
is "new and material." Under 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decision makers. Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). The 
credibility of the evidence is presumed for the purpose of 
reopening. Justus v. Principi, 3 Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

The appellant submitted photographs taken by the Veteran, as 
well as internet articles regarding the history of the USS 
Radford.  As this evidence specifically addresses the 
possibility of a link between the veteran's diagnosed 
disabilities and service, such evidence raises a reasonable 
possibility of substantiating the claim and must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156 (2007).  

Accordingly, the claim of entitlement to service connection 
for cause of death is reopened. 





ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for cause of death is 
reopened. To this extent and to this extent only, the appeal 
is granted.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on the issue of entitlement to service 
connection for cause of death is required. A remand is 
necessary in this case in order to secure the ship's logs.

The successful reopening of a previously denied claim 
triggers VA's duty to assist the claimant. 38 U.S.C.A §  
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)  

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
appellant is in receipt of any VA, 
non-VA, or other relevant medical or 
lay information which she wishes to 
submit in support of her claim, and 
she should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and 
associate them with the claims folder.

2.	The AMC/RO should contact the Navy 
Historical Society, National Archives 
and Records Administration, and/or any 
other agency deemed appropriate and 
request morning reports, deck logs, 
ship's history, and unit records from 
the USS Radford (DD-446) for the years 
May 1967 to September 1969. In 
particular, an attempt should be made 
to obtain any available reports 
showing any dates that the USS Radford 
was docked in ports of Vietnam during 
the above referenced time frame. In 
the event of a negative response, the 
RO should inform the appellant of 
such, and provide the details of the 
request. 

3.	The AMC/RO should additionally contact 
the USS Radford National Naval Museum 
and Archives in Newcomerstown, Ohio, 
and request morning reports, deck 
logs, ship's history, and unit records 
for the above referenced time period.

4.	Following such development, the RO/AMC 
should review and readjudicate the 
claim. See 38 C.F.R. § 4.2 If any such 
action does not resolve the claim, the 
RO/AMC shall issue the appellant a 
Supplemental Statements of the Case. 
Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


